United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3438
                      ___________________________

                             William C. Thompson

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Nurse Kelley Hinely; Carla Cink, Food Prep Supervisor; Sheriff Tim Helder,
                        Washington County, Arkansas

                    lllllllllllllllllllllDefendants - Appellees

                                 William Storey

                           lllllllllllllllllllllDefendant

                   Dustin Sanders; Nurse Veronica Dockery

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                            Submitted: July 7, 2021
                             Filed: July 12, 2021
                                [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       In this 42 U.S.C. § 1983 action, William Thompson appeals the district court’s1
adverse grant of summary judgment. After careful review of the record and the
parties’ arguments on appeal, we affirm for the reasons stated by the district court.
See Whitson v. Stone Cnty. Jail, 602 F.3d 920, 923 (8th Cir. 2010) (reviewing grant
of summary judgment de novo). See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-